Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 1 of 17 PageID #: 1




                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE

DARRYL G. GRIGSBY
    Petitioner,
                                                                Electronically Filed
                                                                           3:17-CV-463-CRS
                                                                CASE NO: ______________
VS.
                                                                PETITION FOR WRIT OF
                                                                HABEAS CORPUS UNDER 28
                                                                U.S.C.A. §2254
DON BOTTOM, in his official capacity as
     Warden of Northpoint Training
     Center,
     Respondent.


        Comes the Petitioner, Darryl G. Grigsby, by counsel, and pursuant to 28 U.S.C. § 2254

files this Petition for Writ of Habeas Corpus, and asks this court to order that he be released from

the custody of the Respondent and the Commonwealth of Kentucky, to order the Commonwealth

of Kentucky to set aside and vacate his convictions and sentences for Murder, Arson in the Third

Degree (Arson III) and Tampering with Physical Evidence (TWPE), and for any other relief which

law and justice require in this matter.

                           NOTICE OF INTENT TO SUPPLEMENT

        This petition is filed as a “bare bones” petition intended to raise all claims which the

undersigned has a good faith basis to believe are viable, in sufficient detail to ensure that the

petition is timely filed and preserves those issues. Shortly after filing this Petition, the undersigned

will file a request for a briefing schedule which would permit the undersigned to complete her

investigation, to brief the issues more fully, and possibly to add or withdraw claims. The current

document is not intended as an exhaustive discussion of the claims presented.




                                                   1
Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 2 of 17 PageID #: 2




                                        I.      PARTIES

       1.      Petitioner is Darryl G. Grigsby, and he is currently in the custody of the

Commonwealth of Kentucky, Department of Corrections, at Northpoint Training Center, P.O. Box

479, Highway 33, 710 Walter Reed Road, Burgin, Kentucky 40310.

       2.      Respondent is Don Bottom, Warden of the Northpoint Training Center, P.O. Box

479, Highway 33, 710 Walter Reed Road, Burgin, Kentucky 40310, and he is represented by

Andrew Beshear. Attorney General of the Commonwealth of Kentucky.

                              II.     PROCEDURAL HISTORY

       3.      On May 31, 2006, Petitioner, Darryl G. Grigsby (Mr. Grigsby) was indicted in the

Jefferson Circuit Court, Division Five, for murder, Robbery in the First Degree (Robbery I), Arson

III, two counts of TWPE, abuse of a corpse, and for being a persistent felony offender in the second

degree (PFO II). Indictment No. 06-CR-01771, TR Vol. I at 1. The Commonwealth of Kentucky

served notice that it would seek the death penalty for the Murder charge. Id. at 16.

       4.      On    October 5, 2007, Mr. Grigsby pleaded guilty pursuant to North Carolina v.

Alford, 400 U.S. 25 (1970) to murder, two counts of two counts of TWPE, and Arson III (Exhibit

1). Under the plea agreement, the sentences were to run concurrently for a total sentence of life

imprisonment without the possibility of parole for twenty (20) years. The charges of robbery and

abuse of a corpse were dismissed. Judgment was entered the same day. Exhibit 2.

       5.      Mr. Grigsby appealed the conviction and sentence to the Supreme Court of

Kentucky (Case No. 2009-SC-000171-MR), alleging that his attorneys had failed to advise him

that he could enter an open or “blind” plea and demand jury sentencing. On January 21, 2010, the

Kentucky Supreme Court affirmed the conviction and sentence. Opinion, Grigsby v.




                                                 2
Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 3 of 17 PageID #: 3




Commonwealth, 302 S.W.3d 52 (Ky. 2010), Exhibit 3. Petitioner did not file a petition for

certiorari in the Supreme Court of the United States.

        6.     On April 7, 2011, acting pro se, Mr. Grigsby initiated a state post-conviction action

in the Jefferson Circuit Court pursuant to RCr 11.42, alleging that his attorneys provided

ineffective assistance of counsel in incorrectly advising him that he was eligible for the death

penalty; and failing to pursue the defense of self-defense or extreme emotional disturbance. The

Kentucky Department of Public Advocacy (DPA) was appointed to represent Petitioner Grigsby

and filed a supplement to his Motion.

        7.     On October 1, 2013, the Jefferson Circuit Court denied Petitioner’s Motion. On

October 10, 2014, DPA filed a Motion for Amendment under CR 52.02 and Motion to Alter,

Amend, or Vacate a Judgment under CR 59.05 asserting that the Court found facts not supported

by the record and should have held an evidentiary hearing. This Motion was denied on January 27,

2014.

        8.     Petitioner appealed the denial of his Motion to the Kentucky Court of Appeals

(Case No. 2013-CA-002142). On October 2, 2015, the Court of Appeals entered its Opinion

affirming the Jefferson Circuit Court.

        9.     On October 28, 2015, Petitioner filed his Motion for Discretionary Review in the

Supreme Court of Kentucky (Case No. 2015-SC-000624). On August 17, 2016, the Court entered

its Order denying discretionary review. Petitioner did not file a petition for certiorari in the

Supreme Court of the United States.

                          III.    JURISDICTION OF THE COURT

        10.    Mr. Grigsby has exhausted each claim he advances in this Petition in the courts of

Kentucky. As such, jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331, 2241 and



                                                 3
Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 4 of 17 PageID #: 4




2254. Additionally, Petitioner is timely filing this Petition within the one-year time limit imposed

by 28 U.S.C. § 2244(d)(2), based upon the timely filing of the Motion for Discretionary Review.

                                   IV. PRIOR ATTORNEYS

         11.   The following addresses in this section are the current addresses listed by the

Kentucky Bar Association for each attorney.

         12.   At the trial level, the following attorneys represented Petitioner: Michael Lemke

and Michael Ferraraccio, Deputy Louisville Metro Public Defenders, 735 West Jefferson Street,

Louisville, Kentucky 40202.

         13.   On direct appeal, the following attorneys represented Petitioner: James David

Niehaus, Deputy Appellate Public Defender, 735 West Jefferson Street, Louisville, Kentucky

40202.

         14.   In the state post-conviction litigation of the CR 60.02 Motion, Petitioner was

represented in the Kentucky Court of Appeals in Case No. 2014-CA-00469 from February 2014

to July 30, 2014, by the Kentucky Department of Public Advocacy, 5 Mill Creek Park, Section

101, Frankfort, Kentucky, 40601-9230.

         15.   At all other stages, Petitioner proceeded pro se.

                                   STATEMENT OF FACTS

         16.   Petitioner readopts and realleges the foregoing as if fully set forth herein.

         17.   On May 5, 2006, Petitioner met the victim, Tiphanie Durham, and her friend

Nichole Hayes, while shopping. After small talk, they exchanged telephone numbers; Grigsby

flashed a large sum of cash and promised Durham he would buy her an outfit if she accompanied

him to the Jefferson Mall and help him continue shopping for his son. Grigsby followed the two

women to the Jefferson Mall to continue shopping.



                                                 4
Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 5 of 17 PageID #: 5




       18.     According to Ms. Hayes, Ms. Durham called Jamaine Russell ("Bub") to set up and

rob Grigsby (LMPD Interview, page 042). At approximately 3:30 p.m., after leaving the mall and

cashing a check for $34.00 at a bank, Ms. Hayes dropped Durham off at Russell’s residence

(LMPD Interview, Page 034). Later that day, Grigsby called Durham, asking her out to dinner.

Ms. Durham called Russell once again, "[talking] about robbing a guy…with $10,000 or $11,000

thousand dollars," stating that she "needed some of that" (LMPD Interview, TR page 143)

       19.     Vaniesha Burks ("Nisha") picked Durham up and dropped her off at Grigsby's

house so she could go out with Grigsby (LMPD Interview TR 132). Ms. Durham called Russell

three times while out at dinner with Grigsby, according to Russell: "She spoke about robbing

somebody… she just said somebody had like ten to twelve thousand dollars, I want it…” The two

then got a motel room at a Super 8 motel. The desk clerk, David Busby, told investigators that

Durham had actually told him that she had come to the motel intending to rob Petitioner, “but my

cousin backed out and I don't know how to get out of this situation I'm in" (DPA Interv., Exhibit

4)

       20.     Durham went back to the room, apparently still hoping to rob Grigsby. She made a

call, went back down to the lobby, walked out the door and got into a dark SUV driven by a black

male subject of “average build and had dreadlocks or long braided hair.” (DPA Interview of David

Busby at 018). After a while she went back up to the room, got Grigsby, came back down and got

into the white SUV with Grigsby.

       21.     Durham asked that Grigsby take her to Cox Park. Shortly thereafter, Grigsby

noticed a dark colored SUV had been following him for some time, and made a series of turns in

an attempt to evade the vehicle. He then pulled over and got out of the SUV to question the driver

as to why he had been following him.



                                                5
Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 6 of 17 PageID #: 6




         22.   As Grigsby approached the dark SUV, the driver got out of the SUV wearing a

mask, pointed a gun to his face and demanded that Grigsby get back in his vehicle. The gunman

followed closely behind Grigsby, got in the back seat while Grigsby got in the driver's seat. The

gunman demanded "Give me all your money, both of you."

         23.   Less than a year previously, Petitioner Grigsby had been robbed and shot. Petitioner

believes in good faith that he was suffering from post-traumatic stress disorder (PTSD) from that

event.

         24.   When the gunman turned his attention to Durham, Grigsby saw an opening, reached

back toward the gunman and tried to take the gun from the robber. During the struggle for the gun

Durham was shot and killed. The gunman escaped. Petitioner, under extreme emotional

disturbance, attempted to dispose of the body by fire.

         25.   Two days later, an anonymous caller called the Louisville Metro Police Department

Crime Tip Line and stated he was 100% sure that "A B/M, 24 years old, who goes by the name of

RA-Ra is the one who killed the girl on T.V. and was burned. (Call tip Sheet, May 8, 2006;

Discovery at 120).

         26.   Petitioner believes in good faith that the anonymous tipster was Mr. Russell, a/k/a

"Bub," the owner of the dark SUV, whom Petitioner believes to be the masked gunman. There are

only two people alive that know what actually happened: Petitioner, and the robber who is still at

large for his role in the robbery and death of Tiphanie Durham.

                                    GROUNDS FOR RELIEF

         27.   Petitioner readopts and realleges the allegations of Paragraphs One (1) through

Twenty-Six (26) of the Petition the same as if fully set forth therein.




                                                  6
Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 7 of 17 PageID #: 7




       28.     Petitioner was denied due process and effective assistance of counsel as guaranteed

by the Sixth and Fourteenth Amendments to the United States Constitution when counsel failed to

properly investigate and challenge his identification.

       29.     There was substantial evidence available to counsel that a second black male, with

long dread locks or braids, was involved in the events leading to Durham’s death that went

unchallenged by trial counsel.Because. it went unchallenged, Durham was only seen as a victim,

and not an accomplice to robbing Grigsby.

       30.     Investigators from the Department of Public Advocacy interviewed Mr. Busby who

worked at the Motel 8; who was the last witness to see Durham alive, described the person he saw

as “average build and had dreadlocks or braids.”

       31.     Trial counsel failed to investigate the misconduct of the LMPD during the photo

line-up that led to irreparable misidenti- fication when the LMPD conducted a first photopack after

which the witness Busby could not identify Grigsby, so the LMPD placed a old photo of Grigsby

where Grigsby had braids to match the witness’s description of the person that came into the hotel

as having “dreadlocks or long braids." Busby was then able to pick Grigsby out the second time.

       32. The two vehicles involved were also significantly different. Busby described the

vehicle he saw as "a black SUV that had cream wheels (Pub Adv. Invest, Sept. 21, 2007; David

Busby); but according to the two women, Grigsby was driving a "white SUV (Tahoe) missing the

letter 'O’," which happened to be the same SUV that was burned in the fire. (RCr 11.42 Motion at

23).

       33.     Trial counsel's failure to challenge the photo line-up deprived Grigsby of a fair and

impartial trial. Trial counsel knew "Bub" had a SUV that matched the description given by the




                                                 7
Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 8 of 17 PageID #: 8




motel clerk. Trial counsel even pulled Jermaine "Bub" Russell's DMV record showing that he did

own a dark blue Chevrolet Suburban at the time of the crime (Exhibit 4).

       34.     Trial counsel's unprofessional performance denied Grigsby the right to effective

assistance of counsel guaranteed by the sixth Amendment of the U.S. Constitution. Trial counsel's

failure to challenge the identification deprived Grigsby a defense that he was set up by Durham

and her accomplice "Bub", that Durham was not robbed but Durham and her accomplice robbed

Grigsby, and in the course of the robbery, a struggle for the gun ensued that lead to the death of

Durham. Strickland v. Washington, 466 U.S. 687.

       35.     Had trial counsel pursued the information from their investigators, and reviewed

this information with Grigsby, Grigsby would not have accepted the plea but would have gone to

trial because he would have qualified for manslaughter First degree. But for counsel's

unprofessional error, the result would have been different. Strickland, 466 U.S. at 694.

       36.     Trial counsel failed to advise client as to extreme emotional disturbance as a

defense to murder.

       37.     "It is crucial to a defendant's fundamental right to due process that he be allowed to

develop and present any exculpatory evidence in his own defense, and we reject any alternative

that would imperil that right." McGregory v. Hines, 995 S.W. 2d 384, 388 (Ky. 1999).

       38.     The right to present a defense includes the right to be heard; to present evidence

central to the defense; to call witnesses to testify; and to rebut evidence by the prosecution. U.S.

Constitution, Amdts. VI, XIV; Ky. Const. §§1, 11.

       39.     Although Grigsby stated in his RCr 11.42 motion that his claims of EED and self-

defense were a defense to Capital Murder (page 14-15); KRS 504.070 in fact authorizes the




                                                 8
Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 9 of 17 PageID #: 9




Commonwealth to obtain a mental examination if the defendant gives notice of his intent to

introduce evidence of mental illness or insanity at trial. KRS 504.070 (1) and (2).

        40.        In the instant case, trial counsel filed a motion for to offer evidence of mental

disease or mental defect 7 days prior to trial (Exhibit 5), and the Motion was denied because trial

counsel filed his motion too late.

        41.        Grigsby states that although his counsel filed a motion for mental defect after the

Court ordered a psychological examination, trial counsel’s failure to prepare a defense of EED,

coupled with his counsel's failure to file the Motion in a timely manner, deprived him of a fair and

impartial trial.

        42.        After Grigsby's commitment to the Kentucky Department of Corrections, legal

aides uncovered through a full consultation that Grigsby had been robbed, shot and left for dead

prior to this incident which lead to Grigsby EED episode. It was at this time Grigsby sent for his

medical records from University Hospital (RCr 11.42 attachment A7-A11}; where it supports that

"Twenty-four-year old male states that he was sitting, eating dinner and unknown assailant shot

him." Grigsby was robbed while sitting in his vehicle.

        43.        The trial court found that trial counsel’s election not to pursue an EED strategy was

reasonable under the circumstances of the case. Exhibit 5 at 5.

        44.        In order to raise an EED defense, the evidence must show: (1) A sudden and

uninterrupted triggering event, (2) that resulted in the defendant being extremely emotionally

disturbed, and (3) that the defendant acted under the influence of the disturbance. Spears v.

Commonwealth, 30 S. W. 3d 152, 155 (Ky 2001).

        45.        Grigsby states that the moment he was robbed triggered the memory of when he

was robbed less than a year prior, shot, and left for dead. He wanted to run away, but again a gun



                                                     9
Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 10 of 17 PageID #: 10




 was pointed directly at him; he reacted to the fact that at that very moment he had to fight or

 possibly be killed.

        46.     Trial Counsel's failure to timely file the motion deprived him the defense of EED

 in mitigation to capital murder. In Coffey v. Messer, 945 S.W. 2d 944, 945 (Ky. 1997) the Court

 declared

                Even if EED falls within the category 'any other mental condition,'
                it does not bear upon the issue of guilt, since EED is not a defense,
                but only a mitigating factor which serves to reduce murder to the
                lesser offense of 1st degree manslaughter. See also, e.g., Gall v..
                Commonwealth, 607 S.W. 2d 97, 108 (Ky 1980) (overruled on other
                grounds) It is in fact, a defense to the extent that its presence
                precludes a conviction of Murder. KRS 507.020 (l)(a). We have
                often characterized EED as a defense, and it is referred to as a
                "defense to the crime" in the mitigating circumstances section of our
                capital penalty statute KRS 532.025 (2)(b)(2).

                Evidence of Extreme Emotional Disturbance entitles a defendant
                who is charged with murder, to an instruction on the lesser included
                offense of first Degree Manslaughter KRS 507.030 (1)(b). Although
                a lesser included is not a defense within the technical meaning of
                those terms as used in the penal code, it is, in fact and principle, a
                defense against the higher charge.Gall, Supra at 108.

        47.     Grigsby states that the Court was probably right in its Opinion and Order that

 Grigsby trial counsel decision not to pursue EED or self defense was a reasonable trial strategy

 under the circumstances of the case, because trial counsel dropped the ball when he filed the

 Motion for a Mental Defect too late, which left him with no other defense but to push for a plea

 bargain for twenty years to life, without telling Grigsby of the EED defense, and counsel's failure

 to disclose that he filed the motion too late.

        48.     Trial counsel's failure to timely file the Meritorious motion for Mental defect was

 extremely deficient, and the law is clear that failure to "file a meritorious pre-trial motion can

 amount to ineffective assistance of counsel. Strickland, 466 U. S. 668, 687 (counsel's performance



                                                  10
Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 11 of 17 PageID #: 11




 was outside the wide range of prevailing professional norms based on an objective standard of

 reasonableness). Trial counsel’s errors deprived Grigsby the right to a lesser included offense and

 a lesser penalty range from a Class A felony of 20 years to life in prison, to a class B Felony with

 a range of 10 years to 20 years.

        49.     Trial counsel's performance was egregiously prejudicial to the outcome of Grigsby

 plea agreement for failure to file a timely mental defect defense which is· supported by the

 psychological evaluation and Grigsby’s medical report from less than one (1) year prior were he

 was robbed, shot and left for dead, triggering his EED. Grigsby would have gone to trial had

 counsel timely filed the motion for mental defect, or would have been offered a plea to the lower

 offense.

        50.     Petitioner was denied the right to a fair and impartial trial when trial counsel failed

 to acknowledge an alternate theory of the case. The supposed victim was killed while attempting

 to rob appellant with an accomplice. This case simply did not qualify as a capital murder case.

        51.     There is absolutely no evidence in the Record that Durham was ever robbed of

 anything whatsoever. The only possession of Ms. Durham’s in the possession of another was a

 cellphone which detectives recovered from another man, Henry Husky, a friend of Ms. Durham's.

        52.     The Jefferson Circuit Court’s Opinion and Order denying the RCr 11.42 Motion

 stated that on July 5, 2006, “the Commonwealth filed notice that it would seek the death penalty

 for the murder, as its proof at trial would show that Grigsby shot Durham during the course of a

 robbery." Exhibit 5 at 1. The Court goes on to state that while the charge of robbery in the first

 degree was dismissed as part of Grigsby's plea agreement, it·could have been considered an

 aggravating circumstance had the matter gone to trial. Id. at 4, citing KRS 532.025.




                                                  11
Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 12 of 17 PageID #: 12




        53.     There was no evidence Durham was ever robbed, nor evidence of property or

 money robbed from Durham. There was, on the other hand, evidence that Durham actually

 attempted to rob Petitioner with the help of an accomplice. Moreover, there was evidence that

 Petitioner Grigsby’s prior experience had left him vulnerable to extreme emotional disturbance at

 being robbed and threatened with a gun.

        54.     KRS 532.025(b)(2) states that it is a mitigating circumstance that the “capital

 offense was committed while the defendant was under extreme mental or emotional disturbance.”

        55.     KRS 503.050 states in pertinent part:

                (1)    The use of physical force by a defendant upon another
                person is justifiable when the defendant believes such force is
                necessary to protect himself against the use of imminent use of
                unlawful physical force by the other person.

                (2)     The use of physical force by a defendant upon another
                person is justified under section (1) only when the defendant
                believes that such force is necessary to protect himself against death,
                serious physical injury…


        56.     Trial Counsel's failure to investigate Petitioner’s claim of self-defense is not

 reasonable when the record of the investigation reveals that Ms. Durham along with an accomplice

 attempted to rob Grigsby.

        57.     In this regard, the state court opinions in this case have uniformly held that both a

 defense of self-defense and EED are mutually exclusive. The facts are that there was enough

 factual support to address at least an imperfect self-defense defense and an EED defense. The fact

 that Ms. Durham’s body was burned appears to have stopped this aspect of the defense of Darryl

 Grigsby in its tracks. However, that act—terrible though it is—is not an aggravator. In light of the

 fact that there was no real evidence that Grigsby robbed Ms. Durham, counsel had a duty to address

 the extent to which the facts supported each of the defenses.

                                                  12
Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 13 of 17 PageID #: 13




        58.     Trial counsel's failure to explore self-defense as a defense to Murder deprived

 Grigsby of an acquittal at trial or a conviction on a lesser included offense, where Grigsby would

 not be subject to the death penalty. Trial counsel's performance was deficient and outside the wide

 range of prevailing norms based on an objective standard of reasonableness, for any competent

 attorney would have explored at a minimum with his client self-defense as a strategy prior to

 accepting a plea of guilt to murder. Strickland, 466 U.S. at 694, 104 S. Ct. at 2064; Bowling v.

 Commonwealth, 981 S.W. 2d 545, 551 (1999). But for trial counsel’s error, Grigsby would have

 gone to trial. There is a reasonable probability that but for counsel's error the result would have

 been different. Strickland, 446 U.S. 694, 104 S. Ct. at 2068. A reasonable probability is a

 probability sufficient to undermine confidence in the outcome considering the totality of the

 evidence before the jury. Strickland, 466 U.S. at 694-95; see also Moore v. Commonwealth, 983

 S.W. 2d at 484, 488; Foley v. Commonwealth, 17 S.W. 2d at 884.

        59.     Finally, Petitioner Grigsby received ineffective assistance of counsel under the

 sixth amendment during the plea negotiation. His decision to plead guilty was not intelligently,

 knowingly or voluntarily given.

        60.     The test for determining the validity of a guilty plea is whether or not the plea

 represents a voluntary and intelligent choice among the alternative course of actions open to the

 defendant. North Carolina v. Alford, 400 U.S. 25 (1970). The guilty plea may be rendered invalid

 if the defendant received constitutionally ineffective assistance of counsel under the Sixth

 Amendment. Cuyler v. Sullivan, 466 U.S. 335, 244, 100 s. ct 1708, 1716, 64 L. Ed 2d 333

 (1980); Shelton v. Commonwealth, 928 S.W. 2d 817 (Ky. App. 1996).

        61.     Although Grigsby did make a confession in open court that he was pleading guilty

 pursuant to Alford, supra, his confession was made on the misadvice of his defense attorneys. This



                                                 13
Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 14 of 17 PageID #: 14




 rendered his confession invalid because it violated his substantive right to effective assistance of

 counsel guaranteed by the 6th Amendment. McMann v. Richardson, 397 U.S. 759, 90 S. Ct 1441,

 25 L. Ed 2d 763, 773 (1970).

        62.      Petitioner states that trial counsel was not acting as the counsel guaranteed by the

 Constitution in the following ways:

                 1)      Counsel never challenged Petitioner’s identification or pursued evidence

        relating to the second black male, Durham's accomplice.

                 2)      Counsel failed to timely file a motion to present evidence of mental disease

        or defect, which deprived him of a lesser included offense.

                 3)      Trial counsel failed to explore a defense of self-defense;

                 4)      Grigsby’s case, after investigation, did not qualify as a Capital Murder case

        for the Death penalty.

                 5)      Trial counsel never had an in-depth interview and investigation that would

        have uncovered items above and addressed them so that Petitioner Grigsby would be

        sufficiently well informed to make a knowing, intelligent, and voluntary decision in

        accepting or rejecting a plea to murder (20 years to Life).

                 6)      Unbeknownst to Grigsby, trial counsel had filed a motion for mental defect

        late, and the motion was denied because it was filed only 7 days before trial. It must be

        filed prior to twenty days before trial.

        63.      Counsel embarked upon a campaign to coerce Grigsby to take a plea by telling him

 that he did not want to risk Grigsby being put to death; that he did not want to take the case to trial;

 that he did not believe that he could win at trial; and that it was in his best interest to take a plea

 of twenty (20) to life, even though the evidence showed that Durham and her accomplice actually



                                                   14
Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 15 of 17 PageID #: 15




 tried to rob Grigsby, and Grigsby was attempting to defend himself and was suffering from the

 trauma of the prior robbery and shooting.

        64.       Grigsby states that his guilty plea did not represent a voluntary and intelligent

 choice among the alternative courses of action open to him. Alford, supra. Petitioner believes in

 good faith that a defense of EED and. even an imperfect self-defense argument at trial was a better

 course of action than the guilty plea.

                                       PRAYER FOR RELIEF

         WHEREFORE, Petitioner, Darryl Grigsby, prays this Court as follows:

         A.       To issue a writ of habeas corpus that the Petitioner be brought before the court to

 be discharged of his unconstitutional confinement and relieved of his unconstitutional conviction

 and sentence;

         B.       To issue a writ conditioned on the state court providing a new trial;

         C.       To order the Respondents to produce the video records and court record from the

 trial level and post-conviction level as are deemed just and appropriate under Rule 5;

         D.       To grant Petitioner, upon his request, the authority to obtain subpoenas in forma

 pauperis for witnesses and documents necessary for an evidentiary hearing;

         E.      To order the Commonwealth to nullify his convictions of Murder two counts of

 Tampering with Physical Evidence, and Arson III.

         F.       To order a briefing schedule, which would permit counsel for Petitioner a period of

 time to amend this petition if necessary, as described above, and require the Warden to file an

 Answer to Petitioner’s habeas petition;

         G.       To permit Petitioner to file a motion to expand the record, if necessary;




                                                   15
Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 16 of 17 PageID #: 16




           H.   To grant Petitioner the right to conduct discovery if requested in a separately filed

 motion;

           I.   To order and conduct an evidentiary hearing where proof may be offered and

 argument advanced concerning the allegations in this petition, which Petitioner will almost

 certainly request in a separate motion after the Warden files an Answer or other responsive

 pleading;

           J.   Assuming Petitioner does not prevail on all his claims, to allow him to file a motion

 explaining why a certificate of appealability (COA) should be granted on any claims this Court

 denies relief on before deciding whether to issue a COA on the various claims; and

           K.   Any and all other relief to which Petitioner may appear entitled.



                                               Respectfully submitted,

                                               _/s/ Maureen Sullivan______________
                                               MAUREEN SULLIVAN
                                               Kentucky Home Life Building
                                               239 South Fifth Street, Suite 1700
                                               Louisville, Kentucky 40202
                                               (502) 548-1699
                                               sullivanappellatelaw@yahoo.com

                                         VERIFICATION

        I, Maureen Sullivan, declare under penalty of perjury as follows:

        1.      I am an attorney admitted to practice before this Court.

        2.      I represent Darryl Grigsby.

        3.       I make this verification as someone acting on behalf of Mr. Grigsby pursuant to

 28 U.S.C. §2242.

        4.      I wrote the foregoing petition, and I am thoroughly familiar with its contents. Some

 of the information contained in the Petition is information that I know to be true and correct based
                                                 16
Case 3:17-cv-00463-CRS-CHL Document 1 Filed 08/01/17 Page 17 of 17 PageID #: 17




 on my personal knowledge. The remaining information in the Petition is true and correct to the

 best of my knowledge, information, belief, and understanding.


                                            _/s/ Maureen Sullivan______________
                                            MAUREEN SULLIVAN




                                               17
